Citation Nr: 1751561	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  08-31 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to a rating in excess of 40 percent for duodenal ulcers.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1969 and from July 1960 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When this matter was last before the Board in November 2012, the Board remanded the appeal to schedule the Veteran for a Travel Board hearing.  In a September 2016 correspondence, the Veteran withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d),(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that his duodenal ulcer is more severe than his 40 percent disability rating suggests.  Specifically, in an October 2014 Statement in Support of Claim, the Veteran stated his ulcer caused severe dumping syndrome.  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected duodenal ulcer in November 2008, approximately nine years ago.  As the Veteran contends his duodenal ulcer has worsened since the last VA examination, to ensure that the record reflects the current severity of the Veteran's service-connected duodenal ulcer, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, the Veteran was examined in August 2010 for purposes of obtaining an opinion with respect to the nature and etiology of his asthma.  The examiner endorsed the presence of bronchial asthma, and opined that the Veteran's bronchial asthma was not caused by his in-service asbestos exposure.  However, it is not clear from the examiner's opinion that, in opining as to the presence of a "secondary" relationship, he considered both aggravation and direct causation.  The examiner's opinion is inadequate, as it did not address the issue of whether the Veteran's bronchial asthma was aggravated by his asbestos exposure.  See El-Amin v. Shinseki, 26 Vet. App. 136, 414 (2013).  Consequently, an addendum opinion that adequately considers the aggravation prong of secondary service connection and direct causation must be obtained.

Finally, there is also no indication that the AOJ attempted to secure any records since February 2012.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After the above records development is completed, schedule the Veteran for an appropriate examination in order to assess the current severity of his service-connected duodenal ulcer.  The entire claims file, including a copy of the remand, must be made available to the examiner.

The examiner must fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must comment upon the presence or absence of anemia, weight loss, pain, periodic vomiting, hematemesis, and melena.  The examiner must also assess the extent to which standard ulcer therapy alleviates pain, and assess the presence and duration of any incapacitating episodes.  

The examiner must opine as to whether the service-connected duodenal ulcer disease more nearly approximates "mild," "moderate," "moderately severe," or "severe" symptoms.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

2. Return the claims file to the examiner who completed the August 2010 examination for an addendum opinion regarding the claim for asthma.  If unavailable, records should be forwarded to another qualified examiner.  The claims folder must be made available for review and the examiner must note that a review was completed.  

The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or more) that the Veteran's claimed asthma was either incurred in, or is otherwise related to, the Veteran's active duty service.

Is it at least as likely as not (50 percent probability or more) that the Veteran's claimed asthma was aggravated by his in-service asbestos exposure.  

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the bronchial asthma prior to aggravation by the in-service asbestos exposure.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

3. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




